Citation Nr: 1222879	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative residuals, left shoulder injury.  

2.  Entitlement to a rating in excess of 20 percent for left axillary nerve damage.  

3.  Entitlement to a rating in excess of 20 percent for post-operative residuals, right knee injury with degenerative joint disease (DJD).  

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney-at-law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty with unverified service from October 1977 to May 1985 and verified service from May 1985 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's increased rating claims.  

In July 2010, the Veteran testified at a Travel Board hearing before the RO.  A transcript could not be produced from the recordings of the hearing.  The Veteran was provided notice of the problem in August 2010, and given the opportunity to have another hearing before the Board.  The Veteran responded that same month, indicating that he desired to have another hearing before a Travel section of the Board at the RO.  

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In May 2011, the Board remanded the claims of further development.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Even in considering the Veteran's complaints of pain and functional loss, post operative residuals, left shoulder injury, did not result in limitation of arm motion to 25 degree from the side.  

2.  The Veteran's left shoulder is productive of a tender scar, anteriorly, 20 cm. x 0.4 cm, since September 2007.  

3.  The Veteran's left shoulder is productive of a tender scar, superiorly, 5 cm. x 0.6 cm, since September 2007.   

4.  Left axillary nerve damage is productive of pain, with no more than mild disablement.  

5.  Even in considering the Veteran's complaints of pain and functional loss, the post-operative residuals, right knee injury with DJD did not result in limitation of flexion to 15 degrees or extension limited to 10 degrees.  

6.  The post-operative residuals, right knee injury result in slight instability, since May 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for post-operative residuals, left shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2011).  

2.  The criteria for a separate rating of 10 percent, and no more, for a left shoulder scar anteriorly, since September 2007.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.118, DC 7804(2007).  

3.  The criteria for a separate rating of 10 percent, and no more, for a left shoulder scar superiorly, since September 2007.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.118, DC 7804(2007).  

4.  The criteria for a rating in excess of 20 percent for left axillary nerve damage have not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8510 (2011).  

5.  The criteria for a rating in excess of 20 percent for post-operative residuals, right knee injury with DJD have not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261 (2011).  

6.  The criteria for a separate rating of 10 percent, and no more, for right knee instability have been met since May 2009.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257(2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2005.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  A May 2011 letter informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The matter was readjudicated in an August 2011 supplemental statement of the case.

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008).  None is found by the Board.   This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded VA examinations in connection with the claims.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in January 2011 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record. 

In a statement received in September 2011, the Veteran, through his representative, filed a request for a personal hearing to address issues that are in appellate status (left wrist, right middle finger, and right fifth metatarsal) but not presently before the Board.  No action has been taken.  However, to the extent that it may be interpreted that the Veteran is requesting a hearing for the issues addressed in this decision, the Board emphasizes that a hearing was previously held in January 2011.

38 C.F.R. § 20.700(a) (2011) is expressly entitled "Right to a hearing," and provides that "a hearing" will be granted when the appellant expresses a desire to appear in person.  The regulation plainly implements the provisions of 38 U.S.C.A. § 7107(b), which provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing." 38 U.S.C.A. § 7107(b) (2011).  The Board further notes that the cited statute also refers in other contexts as ensuring that the Board affords the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3). There is nothing within the applicable statutes and regulations that mandates the Board to provide a veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  38 C.F.R. § 20.717 (2011). 

Because the Veteran in this case was provided with an adequate hearing regarding the issues on presently on appeal in January 2011, and there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, the Board finds that he is not entitled to another hearing.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims, as in this case, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

By rating decision of September 1995, service connection for left shoulder injury, left axillary nerve damage, and right knee injury and surgery were granted.  Left shoulder injury and left axillary nerve damage, were each awarded 20 percent ratings, effective March 1994.  A 10 percent rating was awarded for right knee injury and surgery, effective March 1994.  By rating decision of April 1999, the Veteran's rating for right knee injury and surgery was increased from 10 percent to 20 percent, effective February 1998.  These ratings have been in effect since this time.  


Left shoulder

The Veteran asserts that his left shoulder disability is more severe than the current evaluation reflects.  He claims that he has ongoing pain and decreased strength in his left shoulder.  

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, DC 5201, for left shoulder limitation of motion.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

Throughout the medical evidence, the Veteran has continuously been noted to be right-handed.  His left arm is thereby his minor extremity.  

Under 38 C.F.R. § 4.71a, DC 5201, for a minor joint, a 20 percent rating is warranted when the evidence demonstrates limitation of motion at the shoulder level or limitation of motion midway between the side and shoulder levels.  A 30 percent disability rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  

Normal ranges of motion of the shoulder flexion (forward elevation) from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation, from 0 degrees to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

The Veteran underwent a QTC examination for VA purposes in June 2005.  His symptoms were described as pain with difficulty reaching, difficulty lifting greater than 15 pounds with his left upper extremity, as well as decreased sensation with numbness in the left upper extremity.  He had no incapacitation and his symptoms were constant.  His functional impairment was loss of motion and difficulty lifting.  

Physical examination of the left shoulder was flexion accomplished to 90 degrees and that was the degree where the pain occurred; abduction of 90 degrees which was the degree where the pain occurred; and external and internal rotation of 75 degrees, which was the degree of where the pain occurred.  After repetitive use or flareup, pain additionally limited joint function by approximately 10 degrees.  There was also fatigue, weakness, and lack of endurance on the left.  Joint function was not additionally limited by incoordination.  X-ray examination showed four surgical staples in the shoulder.  There was no osseous or soft tissue abnormality noted.  

The skin showed a scar to be present in the axilla, running from the anterior to the posterior area.  The scar was 14 x 0.25 cm.  There were four punctuate scars over the left shoulder, two anterior and two posterior, each measuring 2 cm. in diameter.  The scars were level.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation or hyperpigmentation, abnormal texture, or limitation of motion.  The diagnosis was changed to status post left shoulder surgery with residuals of pain, limitation of movement and weakness.  It was changed due to a noted surgical scar and radiographic evidence of the surgery.  

The Veteran underwent a QTC examination for VA purposes in September 2007.  He complained of weakness, stiffness, swelling, giving way, lack of endurance, and locking.  He did not have heat, redness, fatigability or dislocation.  He had pain which he stated was constant.  His pain level was 7/10.  The pain could be elicited by physical activity and alleviated by medication and rest.  He stated that his condition did not result in incapacitation.  Functional impairment was limited lifting, pushing, and pulling.  

There was a level scar at the left shoulder, anteriorly, going into the axilla, measuring about 20 x 0.4 cm. with tenderness and hyperpigmentation of less than 6 square inches.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  

There was a scar of the left shoulder located superiorly, which was level, measuring about 5 cm. by 0.6 cm. with tenderness and hypopigmentation of less than 6 square inches.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  

The left shoulder showed signs of edema, weakness, tenderness, and guarding of movement.  There was no effusion, redness, heat, or subluxation.  Range of left shoulder motion was flexion of 90 degrees with pain occurring at 60 degrees; abduction of 80 degrees, with pain occurring at 40 degrees; and external and internal rotation of 20 degrees, with pain occurring at 5 degrees.  After repetitive use, the left shoulder joint was additionally limited by pain, weakness, lack of endurance, with pain having the major functional impact.  The joint function was not additionally limited by fatigue or incoordination on repetitive use.  The joint function was limited by an additional 0 degrees.  X-rays of the left shoulder showed evidence of prior surgery.  The diagnosis was left shoulder scar and strain with limited range of motion, status post surgery.  The subjective factors were pain, stiffness, and history of surgery.  The objective factors were the presence of the scar and decreased range of motion with pain.  

The Veteran underwent a QTC examination for VA purposes of the left shoulder in May 2009.  He reported pain of the left shoulder, arm, and scapula area, which occurred constantly.  The pain was aching, sharp, and numb in sensation.  The pain level was 7/10.  He had a dislocation and left shoulder repair in 1993.  He had no left shoulder joint replacement.  He reported no functional impairment from this condition.  

There was a scar precisely located on the left anterior shoulder.  It was a surgical scar.  The scar measured 15 cm. by 0.5 cm.  It was not painful on examination.  There was no skin breakdown.  It was a superficial scar with no tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation and there was no disfigurement.  The scar did not limit the Veteran's left shoulder motion.  There was no limitation of function of the scar.  

Physical examination showed edema, tenderness and guarding of movement of the left shoulder.  There were no signs of effusion, weakness, redness, and heat.  There was no subluxation.  Range of motion of the left shoulder joint was flexion of 60 degrees with pain occurring at 30 degrees; abduction of 70 degrees with pain occurring at 40 degrees; external and internal rotation of 60 degrees with pain occurring in external rotation at 25 degrees and at 60 for internal rotation.  The left shoulder was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination with repetitive use.  Pain had the major functional impact.  However, the examiner specified that there was no additional limitation in range of motion.  The diagnosis was status post left shoulder dislocation, status post surgical repair, and residual scar.  

The Veteran testified at a Travel Board hearing in January 2011.  He testified that his left shoulder condition had worsened since his May 2009 examination.  He stated that he was unable to get out of a car without difficulty or pain.  He was unable to put his hand behind his back to scratch his back or his side.  He testified that he was unable to raise his hand over his head without the assistance of his right hand.  He also related that his pain of his left shoulder never went away.  

Pursuant to the Board's January 2011 Travel Board hearing, the Board remanded the claim in May 2011 to schedule the Veteran for a VA examination in June 2011.  He related that he was able to handle his activities of daily living with difficulty handling his trousers, socks, and shoes.  He reported no injections into the left shoulder.  He reported no physical therapy at the time of the examination.  He related pain of the left shoulder and decreased range of motion.  The pain was present on the front of the shoulder and on the top of the shoulder.  It went down to the lateral aspect of the arm just below the elbow.  He had numbness of the lateral part of the arm, down to the forearm, just above the wrist.  From time to time, there was a sensation of pressure at the back of the shoulder blade.  

Examination of the left shoulder revealed a well-healed deltopectoral scar with the markings of arthroscopy of the left shoulder.  He was quite tender over the anterior aspect and over the deltoid area of the shoulder.  Range of left shoulder motion was abduction of 0 degree to 60 degrees with pain throughout motion; forward elevation of 0 degree to 60 degrees with pain throughout motion; internal rotation of 0 degree to 25 degrees with pain throughout motion; external rotation of 0 degree to 15 degrees with pain throughout motion; and backward elevation of 0 degree to 30 degrees, with pain throughout motion.  The ranges of motion were performed three times and there was evidence of pain as noted, but no evidence of fatigue, weakness, lack of endurance, instability, or incoordination with repeated testings.  There was no additional loss of joint function or motion with use due to pain with repeated testings.  He had numbness with decreased sensation on the anteriolateral aspect of the arm and on the anteriolateral aspect of the forearm.  He had 5/5 power in the deltoid and elbow muscles.  

X-rays of the left shoulder confirmed the presence of the Bankart repair and the rotator cuff repair.  There were minimal changes of degenerative joint disease in the left shoulder.  

The diagnosis was left shoulder rotator cuff injury with Bankart repair.  The examiner stated at the time of the examination, he believed that the left shoulder condition had progressed, worsening in the last couple of years.  He indicated that the Veteran now had moderate disability in the left shoulder.  The examiner stated that the Veteran did have mobility problems and severe limitation in the use of his left upper extremity.  

VA outpatient treatment records from April 2007 to June 2009 were associated with the claim folder and reviewed.  These records showed ongoing treatment for pain in the left shoulder.  

Based on the evidence of record, and even with full consideration of his complaints of pain and functional loss, the Veteran's residuals, left shoulder injury were productive of limitation of motion to no more than midway between side and shoulder level.  This warrants no more than the already existing 20 percent rating for a minor extremity.  Such is simply no shown.  


The Board emphasizes that it has considered the Veteran's complaints of pain and functional loss, and that the June 2011 VA examination indicated that the Veteran experienced pain throughout the motion of his shoulder.  However, crucially, the examiner stated that there was no additional loss of function or motion due to pain with repeated testing.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Specifically, the Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating.

The Board has also considered the applicability of other potential diagnostic codes.  

Other orthopedic diagnostic codes pertaining to the left shoulder have also been considered.  The medical evidence does not show any loss of the humerus head, nonunion of the humerus, or fibrous union to support a higher rating under Diagnostic Code 5202.  Further, as discussed, the Veteran retains some range of motion of the shoulder.  A higher rating based on ankylosis of the left scapulohumeral articulation under Diagnostic Code 5200 is therefore not warranted.

The Board has considered the applicability of separate ratings in addition to the present rating.  It was noted that the Veteran had scars of the left shoulder.  The Board may consider whether a separate rating is warranted under the skin code for scars.  The Board acknowledges that the Veteran may be entitled to ratings under scar codes, as long as there is no overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).  

In this case, the Veteran does meet the criteria for a separate rating for scarring.  

While the claim was on appeal, the applicable rating criteria for skin disorders, 
38 C.F.R. § 4.118, was revised, effective October 23, 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7- 2003.  

However, as set forth in the Federal Register, the most recently revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was received prior to October 23, 2008, i.e., in January 2005, the revised criteria after October 23, 2008, are not for application in this case without request for review by the Veteran, but in no case will an award using the revised criteria be effective prior to October 2008.  

A scar not involving the head, face, or neck can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805.  38 C.F.R. § 4.118.  

Under DC 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches.  Note (1) Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part.  Note (2) A deep scar is one associated with underlying soft tissue damage.  

Under DC 7802 a 10 percent rating is warranted for a scar, other than on the head, face, or neck, that is superficial and does not caused limited motion and exceeds an area of 144 square inches. (929 sq. cm.) or greater. Note (1) Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part.  Note (2) A superficial scar is one not associated with underlying soft tissue damage. 

Under DC 7803, a 10 percent rating is warranted for a scar that is superficial and unstable.  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7804 a 10 percent rating is warranted for a scar that is painful on examination.  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Note (2) In this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

The evidence of record shows that as of the Veteran's QTC examination for VA purposes of September 2007, the examiner found the Veteran's left shoulder anterior and posterior scars (2) to be tender.  Although the Veteran's scars were found not to be painful on examination in May 2009, at the VA examination in May 2011, they were found to be quite tender.  Since there is medical evidence showing the Veteran's two left shoulder scars to be tender (painful) on examination as early as September 2007, resolving all reasonable doubt in his favor, he warrants a 10 percent rating for each scar, which should be combined pursuant to the combined rating table of 38 C.F.R. § 4.25.  

There is no evidence of record indicating that the Veteran's left shoulder scar involves a scar that is deep or causes limitation of motion, exceeds 6 square inches; or is superficial and does not cause limitation of motion and has an area or areas of 144 square inches; or is unstable.  The evidence of record shows that although painful, the scar was well-healed.  Therefore, the Veteran's left shoulder scars do not warrant a compensable rating under Diagnostic Codes 7801-7803.  

DC 7805 addresses scars and indicates they can be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this case, the Veteran is already rated for limitation of motion of the minor arm under DC 5201.  However, the scar itself does not produce any limitation of motion of the left shoulder.  The limitation of the left arm is specifically related to the left shoulder disability.  

Left axillary nerve damage

The Veteran asserts that his left axillary nerve damage disability is more severe than the current evaluation reflects.  He claims that he sustained the injury when he underwent left shoulder surgery and that as a result, he has ongoing pain, weakness, and loss of sensation in that area.  

The Veteran's left axillary nerve damage disability is rated under 38 C.F.R. § 4.124a, DC 8510, disease of the peripheral nerves of the upper radicular group.  

For impairments related to the upper radicular group (fifth and sixth cervicals), where paralysis is complete, all shoulder and elbow movements are lost or severely affected while hand and wrist movement are not affected, a 70 percent rating is warranted for the major arm and a 60 percent rating is warranted for the minor arm.  Severe incomplete paralysis with warrants a 50 percent disability rating for the major arm and a 40 percent disability rating for the minor arm.  For moderate incomplete paralysis, a 40 percent disability rating for the major arm and a 30 percent disability rating are warranted.  A 20 percent rating is warranted for mild incomplete paralysis of either arm.  38 C.F.R. § 4.124a, DC 8510.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that associated with complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124. 
As previously stated, this disability affects the Veteran's left arm which, since he is right-handed, is his minor extremity.  

The Veteran underwent a QTC examination for VA purposes in June 2005.  He complained of tingling and numbness, pain all of the time, and weakness in his left upper extremity.  He also claimed to have abnormal sensation and loss of sensation.  He stated that the pain traveled from his left shoulder to his elbow and hand.  

Neurological examination and motor function of the left upper extremity was abnormal.  There was left upper extremity proximal weakness of 4/5 with 5/5 being within normal limits.  Left upper extremity distal weakness was 4/5, with 5/5 being within normal limits.  There was left decreased grip strength at 4/5, with 5/5 being within normal limits.  Sensory function on the left revealed decreased vibration of the left upper extremity.  The diagnosis was left axillary nerve damage.  

The Veteran underwent a QTC examination for VA purposes in September 2007.  The parts of the Veteran's body affected by his left axillary nerve damage according to the Veteran, were his left arm to left hand.  Due to the nerve disease, there was tingling, numbness, anesthesia, weakness of the affected parts, and paralysis of the affected parts.  He complained of localized, constant, sharp pain.  His pain level was 7/10 and could be elicited by physical activity.  It was relieved by medication and rest.  Functional impairment was the inability to use his left arm.  Neurological examination showed left axillary nerve involvement revealing findings of paralysis.  There was motor dysfunction with findings of decreased power and tone in the left upper arm and shoulder.  Motor power was 2.  There was sensory dysfunction with findings of altered tactile and vibratory sensation on the lateral aspect of the left upper arm.  Motor function was abnormal with findings of decreased power and tone in the left shoulder and upper arm.  Sensory function was abnormal with findings of altered tactile and vibratory sensation in the left upper arm.  The left upper extremity reflexes revealed biceps jerk and triceps jerk were absent.  The diagnosis was left axillary nerve palsy, status post left shoulder surgery.  The subjective factors were left arm weakness after shoulder surgery.  The objective factors were altered sensation and decreased power and tone in the left arm and shoulder in the axillary nerve distribution.  

In May 2009, the Veteran underwent a QTC examination for VA purposes.  The parts of the body affected by the Veteran's left axillary nerve damage were upper left shoulder/arm, front/back and two hands.  Due to the nerve disease, there was tingling, numbness, abnormal sensation, pain, anesthesia, weakness and paralysis of the affected parts.  Neurological examination revealed coordination within normal limits.  Neurological examination showed motor function within normal limits.  Sensory function was abnormal with findings of decreased sensation to light touch in the upper arm.  The left upper extremity reflexes revealed biceps jerk and triceps jerk of 2+.  In the left medial brachial cutaneous nerve, intercostobrachial nerve, left posterior antebrachial cutaneous nerve, and left radial nerve, neuralgia was revealed.  There was sensory dysfunction with findings of decreased sensation to light touch.  There was no motor dysfunction.  The diagnosis was changed to left brachial plexus injury with sensory deficits in the left arm.  The most likely peripheral nerves involved according to the examiner, were left lateral cutaneous brachial nerve, left medial brachial cutaneous nerve and intercostobrachial nerve, left posterior antebrachial cutaneous nerve, and left radial nerve.  The objective factors were abnormal sensation.   

The Veteran testified at a Travel Board hearing in January 2011.  He indicated that his left axillary nerve damaged had worsened since his May 2009 QTC examination.  He testified that he had weakness, tingling in the hand, and an inability to swing his left arm.  He also related that he had pain in the area that never went away.  

The Veteran underwent VA examination in June 2011.  He complained of pain and numbness on the lateral part of the left arm, down the forearm, and just above the wrist.  In the forearm, the numbness was on the anterolateral left side.  Physical examination revealed numbness with decreased sensation on the anterolateral aspect of the left arm and on the anterolateral aspect of the left forearm.  He had 5/5 power in the deltoid and elbow muscles.  The examiner found that the left axillary nerve damage resulted in loss of sensation and some burning pain over the scapula.  He related that there was minimal disability from this condition.  

After a thorough review of the record, the Veteran's left axillary nerve damage is found to be no more than mild in degree.  He complained of pain, tingling, numbness, and abnormal sensation in the left upper extremity.  The predominant finding throughout the medical examinations was sensory dysfunction in the left axilla nerve area.  His weakness and grip strength was 4/5 with normal limits consisting of 5/5.  On one occasion, there was decreased motor power, but most of the medical findings showed motor function within normal limits.  The most recent VA examination of June 2011 found the left axillary nerve damage to be minimal in degree.  Based on these findings, and the predominant finding to be that of sensory dysfunction, with damage found to be minimal in degree, the Veteran's left axillary nerve damage was found to be mild, warranting no more than a 20 percent rating for a minor extremity.  

The Board has also considered the application of other diagnostic criteria to determine whether increased ratings are warranted, but finds none can afford a higher rating given the findings of record.  As there is no evidence of, or disability comparable to, incomplete paralysis of the middle, lower, or all radicular groups, incomplete paralysis of the median, or ulnar nerve, or paralysis of the circumflex nerve, there is no basis for evaluating the Veteran's disability under Diagnostic Codes 8511, 8512, 8513, 8515, 8516, or 8518, respectively.  Although there are radial nerve findings, under DC 8514, they are not found to be severe in degree, necessary to warrant an increased rating.  

Right knee 

The Veteran asserts that his post operative residuals, right knee injury with DJD is more severe than the current evaluation reflects.  

The Veteran's post operative residuals, right knee injury with DJD is evaluated under 38 C.F.R. § 4.71a, DC 5003 degenerative arthritis and limitation of flexion under DC 5260.  


Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the General Rating Formula for the Knee under DC 5260, limitation of flexion to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants 20 percent; and limitation to 15 degrees warrants 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

VA General Counsel has issued separate precedential opinions holding that the Veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  

Under DC 5261, limitation of extension to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The Veteran underwent QTC examination for VA purposes in June 2005.  He complained of constant, right knee pain.  He had no prosthetic implants and his functional impairment was difficulty standing and walking for prolonged periods of time, difficulty kneeling, squatting, negotiating stairs, inclines, and declines.  

Physical examination revealed his posture to be normal.  His gait was asymmetrical due to right lower extremity weakness and right knee loss of motion.  He did not require any device such as a crutch or a cane.  The right knee revealed 3 punctuate scars, 1 lateral tip of the patella, and 2 medial to the patella.  The scars were level with no keloid formation, adherence, tissue loss, hypopigmentation, hyperpigmentation, inflammation, or edema.  Drawer sign and McMurray sign were within normal limits.  Upon examination of the right knee, there was crepitus but no swelling.  The knee was tender to palpation.  There was no recurrent subluxation, no locking pain, and no joint effusion.  There was no ankylosis of the right knee joint.  Range of motion was flexion of 90 degrees, which was the degree where pain occurred.  Extension was accomplished to 0 degree.  After repetitive use or during flareup, there was additional limitation of the joint function due primarily to pain.  There was also fatigue, weakness, and lack of endurance on the right.  The joint function was not additionally limited by incoordination.  The additional degree of limitation due to the aforementioned was approximately 10 degrees.  Neurological examination of the right lower extremity was abnormal.  There was distal weakness of 4/5, with 5/5 being within normal limits.  X-ray of the right knee was abnormal showing moderate degenerative joint disease and cartilage thinning.  The diagnosis of the right knee was degenerative joint disease and cartilage thinning.  

The Veteran underwent a QTC examination for VA purposes in September 2007.  He complained of weakness, stiffness, giving way, and lack of endurance, on and off.  He did not have fatigability, swelling, heat, redness, locking, or dislocation.  He complained of constant pain, traveling to the back of the right knee.  The pain was aching, sharp, and sticking in nature.  His pain level was 8/10.  The pain could be elicited by physical activity.  It was relieved by medication and rest.  He had no prosthetic implant of the joint and his functional impairment was difficulty walking and standing.  There was a scar located on the right knee.  There were three arthroscopic scars from his surgery.  They were level, about 1cm. x 1cm. with hypopigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation or edema.  He did not require any assistive devices for ambulation.  There was effusion and tenderness of the right knee.  There was no edema, weakness redness, heat, guarding of movement, or subluxation.  

Range of motion of the right knee was flexion of 120, with pain at 90 degrees (normal flexion 140 degrees) and extension was normal at 0 degree.  The joint function was additionally limited by pain after repetitive use.  However, there was no actual loss of motion due to that pain. Fatigue, weakness, lack of endurance, and incoordination were not additionally limited after repetitive use.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was also within normal limits.  Neurological examination of the right lower extremity showed motor function was within normal limits.  Sensory function of the right lower extremity was also within normal limits.  Reflexes of the right lower extremity revealed knee and ankle jerk of 1+.  X-rays of the right knee showed degenerative arthritic changes.  The diagnosis was degenerative arthritis of the right knee.  The subjective factors were pain and stiffness.  The objective factors were x-ray findings of degenerative arthritis changes and decreased range of motion with pain.  

The Veteran underwent QTC examination for VA purposes in May 2009.  He complained of constant right knee pain which sometimes traveled to the right hip.  He complained of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, and pain.  He did not have redness and dislocation.  There was a scar located on the right knee that was nonlinear in shape and consisted of 3 arthroscopic scars with a calculated area of 1 cm.  The entire scar measured .5 cm x .5 cm.  The scar was not painful on examination.  There was no skin breakdown.  There was a superficial scar with no tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scar was not disfiguring and did not limit right knee motion.  There was no limitation of function due to the scar.  The Veteran's posture was within normal limits.  His gait exhibited a limp favoring his right knee.  He required a cane for ambulation because of knee pain.  He did not require a brace, crutch, corrective shoes, or a walker.  

Physical examination of the right knee showed edema, effusion, and tenderness.  There was no sign of weakness, redness, heat, or guarding of movement.  There was no subluxation.  Range of motion showed flexion of the right knee accomplished to 90 degrees with pain at 30 degrees (normal flexion 140 degrees).  Extension was normal at 0 degree.  The joint function was additionally limited by pain, fatigue, weakness and incoordination after repetitive use, but there was no additional limitation in degree.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test of the right knee was abnormal with slight instability.  The medial and lateral meniscus test of the right knee was within normal limits.  Neurological examination of the right lower extremity showed motor function was within normal limits.  Sensory function of the right lower extremity was also within normal limits.  Reflexes of the right lower extremity revealed knee and ankle jerk of 2+.  The diagnosis was status post operative right knee DJD.  

The Veteran testified at a Travel Board hearing in January 2011.  He testified that his right knee was so bad that he was prescribed a right-handed cane.  He related that he now used a left-handed cane which also aggravated his left shoulder.  His knee worsened to the point that he required injections of the right knee.  He asserted he had difficulty with getting out of the car and difficulty with pain.  He testified that his "mobility had gone downhill."  

The Veteran underwent a VA examination in June 2011.  He related that he was able to perform the activities of daily living.  The examiner noted that he had a brace on his right knee that he had difficulty donnig and doffing.  The Veteran stated that he could walk 2 blocks and could lift 40 pounds.  He related that he had arthroscopy of the right knee to trim the lateral meniscus.  He also related that he had 6 injections of the right knee.  He was not undergoing any physical therapy at the time of the examination.  He used a cane.  He did not use crutches, walkers, or wheelchairs.  He did have a right knee brace that was a hinged brace with metal straps.  He related pain in the front of the right knee, on the sides of the knee, and in the back of the knee.  He also stated he had an aching inside of the right knee.  He complained of decreased range of right knee motion and stated that from time to time, he felt like his right knee was going to collapse.  He fell once.  He related that the knee seemed weak.  He had not had any episodes of the right knee suddenly giving way.  He had no evidence of knee locking, although when the knee pain was bad, he had a sensation of the knee seizing up.  Aggravating factors of the right knee were bending, walking for extended periods, and activity of the knee.  Alleviating factor for this condition was rest.  

Examination of the right knee revealed an antalgic gait relative to the right knee.  He used a cane in the right hand and needed the support to bear weight on the knee.  His gait was considerably worse without the use of the cane.  Inspection confirmed the presence of arthroscopic scars.  The scars were well-healed.  At the time of the examination, there was swelling or effusion of the right knee.  Range of motion of the right knee was full extension of 0 degree with pain on motion, and flexion of 0 to 90 degrees, with pain throughout motion.  The ranges of motion were performed 3 times and there was evidence of pain, but no evidence of fatigue, weakness, lack of endurance, instability or incoordination with repeated testings.  There was no additional loss of joint function or motion with use due to pain with repeated testings.  There was no mediolateral or anteroposterior instability.  X-rays of the right knee showed early degenerative changes.  An MRI was done of the right knee and showed the effect of the lateral menisectomy and early degenerative joint disease.  The diagnosis was right knee degenerative joint disease.  The examiner indicated that the Veteran's right knee problems would limit mobility in getting out of the house and thus would severely impact his employability.  

VA outpatient treatment records from July 2004 to January 2011 were obtained and associated with the claims folder.  These records showed ongoing complaints and treatment for right knee pain.  The findings also showed the Veteran was provided a brace, cane, and right knee injections for right knee pain.  

The Veteran's right knee disability is primarily rated under DC 5003/5260 for degenerative arthritis and limitation of flexion.  

A review of the record shows that the Veteran's flexion has been limited by pain.  The most severe flexion of the right knee during this period has been to no less than 30 degrees with pain.  This warrants no more than the presently rated 20 percent.  Flexion limited to 15 degrees, necessary to warrant a 30 percent rating, has not been shown.  It is again acknowledged that pain throughout all motion was observed on VA examination in June 2011.  However, as discussed, without any actual/measured loss of flexion, such a finding does not support the assignment of a rating.  See Mitchell.

Under DC 5261, a separate rating is warranted for extension limited to 10 degrees.  However, throughout the appeals period, extension has been full in the right knee, at 0 degree.  Therefore, a separate compensable rating for extension is not warranted for at any time for the right knee.  

Under Diagnostic Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Instability of the right knee was evident during the May 2009 QTC examination.  This instability has been described as mild.  Instability of the right knee has not been shown at any other time during the appeals period.  As described above, there is no competent or credible lay or medical evidence to show that the right knee manifests more than this mild instability.  Therefore, the next higher rating of 20 percent for moderate instability under DC 5257 is not warranted.  The Board has also considered whether a separate 10 percent rating may be assigned under DC 5259 for symptomatic removal of semilunar cartilage.  However, the Board notes that the separate rating 10 percent for instability, which has been assigned herein, incorporates such symptoms.  Therefore, under the circumstances of this case, assigning another separate 10 percent rating under DC 5259 would constitute pyramiding under 38 C.F.R. § 4.14.  

The Board has considered the applicability of other potential diagnostic codes for the right knee that provides for higher ratings.  However, as the evidence of record fails to demonstrate ankylosis, dislocation of semilunar cartilage, and impairment of the tibia or fibula, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5262, or 5263, respectively.  

Other Considerations

The Board has considered the Veteran's statements that his left shoulder, left axillary nerve damage, and right knee disabilities are worse.  He asserted, in essence, that he warranted increased ratings for these disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of these disorder according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's left shoulder, left axillary nerve damage, and right knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's left shoulder, left axillary nerve damage, and right knee disabilities are evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluations of the Veteran's left shoulder, left axillary nerve damage, and right knee disabilities were applied to the applicable rating criteria and case law.  The Board fully explained why a higher rating was not warranted for left axillary nerve damage, and why left shoulder and right knee disabilities were only warranted increases for part of the appellate period.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left shoulder, left axillary nerve damage, and right knee disabilities, include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for any of these disabilities is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 20 percent for post operative residuals, left shoulder injury is denied.  

Since September 2007, a separate rating for 10 percent, and no more, for a left shoulder scar, anteriorly, is granted, subject to the laws and regulations governing monetary benefits.  

Since September 2007, a separate rating for 10 percent, and no more, for a left shoulder scar, superiorly, is granted, subject to the laws and regulations governing monetary benefits.  

A rating in excess of 20 percent for left axillary nerve damage is denied.  

A rating in excess of 20 percent for post operative residuals, right knee injury with DJD, is denied.  

Since May 2009, a separate rating for 10 percent, and no more, for right knee disability, is granted, subject to the laws and regulations governing monetary benefits.  


REMAND


In its May 2011 remand, the Board determined that based on the Veteran's assertions, the Board found that the issue of TDIU was raised by the record and was before the Board by virtue of his increased-rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board thereafter, determined that it was necessary that based on the fact that Veteran had a claim for an increased rating for his left shoulder, left axillary nerve damage, and right knee disabilities, and he also was service-connected for left wrist fracture, right middle finger fracture, and residuals, fracture right fifth metacarpal, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, rendered him unable to secure or follow a substantially gainful occupation.  The claim for TDIU was to be adjudicated.  

During the pendency of the Board's remand, the Veteran was scheduled for examination for his service-connected left wrist fracture, right middle finger fracture, and residuals, fracture right fifth metacarpal disabilities, for which he did not report.  His TDIU claim was deferred pending extraschedular approval.  Unfortunately, the TDIU claim still has not been adjudicated, and as the Board still has jurisdiction over this claim, consideration of the claim for TDIU must be made by the RO in the first instance.  A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998). 




Accordingly, the case is REMANDED for the following action:

The RO must adjudicate the issue of TDIU.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case that addresses all pertinent evidence, laws and regulations relevant to his claim.  The Veteran and his representative should be provided a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


